 1
 2
 3
 4
 5
 6
                                     UNITED STATES DISTRICT COURT
 7
                                             DISTRICT OF NEVADA
 8
 9   KEVIN CLAUSEN,                        )                             3:17-cv-00416-MMD-WGC
                                           )
10               Plaintiff,                )                                        ORDER
                                           )
11           vs.                           )                                    Re: ECF No. 24
                                           )
12   NEVADA DEPARTMENT OF                  )
     CORRECTIONS, et al.,                  )
13                                         )
                 Defendants.               )
14   ______________________________________)
15
             Before the court is Plaintiff’s Motion for Appointment of Counsel (ECF No. 24).1 Plaintiff bases
16
     his motion on (1) the fact that he has limited access to federal case law and other material, (2) that
17
     Plaintiff’s incarceration will greatly limit his ability to effectively litigate his case, (3) that the
18
     substantive issues and procedural matters in this case are too complex for Plaintiff’s comprehension and
19
     abilities, and (4) that Plaintiff has made an effort to obtain counsel, but does not have the funds necessary
20
     or available to pay for the costs of counsel. (Id.)
21
             A litigant in a civil rights action does not have a Sixth Amendment right to appointed counsel.
22
     Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). In very limited circumstances, federal courts
23
     are empowered to request an attorney to represent an indigent civil litigant. The circumstances in which
24
     a court will grant such a request, however, are exceedingly rare, and the court will grant the request
25
     under only extraordinary circumstances. United States v. 30.64 Acres of Land, 795 F.2d 796, 799-800
26
27           1
              Although it appears Plaintiff has used a form which is to be utilized in habeas corpus matters and
28   references United States Code Title 28, § 2254 (habeas corpus), the court will consider plaintiff’s “motion” in
     the context of his § 1983 action.
 1   (9th Cir. 1986); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).
 2           A finding of such exceptional or extraordinary circumstances requires that the court evaluate both
 3   the likelihood of Plaintiff’s success on the merits and the pro se litigant's ability to articulate his claims
 4   in light of the complexity of the legal issues involved. Neither factor is controlling; both must be viewed
 5   together in making the finding. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991), citing Wilborn,
 6   supra, 789 F.2d at 1331. Plaintiff has shown an ability to articulate his claims. (ECF Nos. 1, 4, 13, 23.)
 7           In the matter of a case's complexity, the Ninth Circuit in Wilborn noted that:
 8                 If all that was required to establish successfully the complexity of the
 9                 relevant issues was a demonstration of the need for development of
                   further facts, practically all cases would involve complex legal issues.
10                 Thus, although Wilborn may have found it difficult to articulate his
                   claims pro se, he has neither demonstrated a likelihood of success on the
11                 merits nor shown that the complexity of the issues involved was
                   sufficient to require designation of counsel.
12           The Ninth Circuit therefore affirmed the District Court's exercise of discretion in denying the
13   request for appointment of counsel because the Plaintiff failed to establish the case was complex as to
14   facts or law. 789 F.2d at 1331.
15           The substantive claims involved in this action are not unduly complex. Plaintiff’s First Amended
16   Complaint was allowed to proceed on the Fourteenth Amendment due process claims against Defendants
17   Smith, Castro, Keith, Ward and Wickham. (ECF No. 16 at 6.) These claims are not so complex that
18   counsel needs to be appointed to prosecute them.
19           Similarly, with respect to the Terrell factors, Plaintiff has again failed to convince the court of
20   the likelihood of success on the merits of his claims.
21           While any pro se inmate such as Mr. Clausen would likely benefit from services of counsel, that
22   is not the standard this court must employ in determining whether counsel should be appointed.
23   Wood v. Housewright, 900 F.2d 1332, 1335-1336 (9th Cir. 1990).
24           The United States Supreme Court has generally stated that although Congress provided relief for
25   violation of one’s civil rights under 42 U.S.C. § 1983, the right to access to the courts is only a right to
26   bring complaints to federal court and not a right to discover such claims or even to litigate them
27   effectively once filed with a court. Lewis v. Casey, 518 U.S. 343, 354-355 (1996).
28   ///

                                                           2
 1           The court does not have the power “to make coercive appointments of counsel." Mallard v. U. S.
 2   Dist. Ct., 490 US 296, 310 (1989). Thus, the court can appoint counsel only under exceptional
 3   circumstances. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) [cert den 130 S.Ct. 1282 (2010)].
 4   Plaintiff has not shown that the exceptional circumstances necessary for appointment of counsel are
 5   present in this case.
 6           In the exercise of the court's discretion, it DENIES Plaintiff’s Motion for Appointment of
 7   Counsel (ECF No. 24).
 8           IT IS SO ORDERED.
 9           DATED: March 22, 2019.
10
11
                                                           ____________________________________
12                                                         WILLIAM G. COBB
                                                           UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       3
